﻿First and foremost, Sir, I would like to echo
the eminent speakers who have already addressed you from
this rostrum in conveying the warm congratulations of the
Central African delegation on your resounding election to
the presidency of this, the fifty-second session of the
General Assembly. The fact that you, Sir, have been chosen
bears witness to the fact that your country, Ukraine,
continues to play an important role on the world stage.
Your wealth of experience and your abilities as an
experienced diplomat augur well indeed for the success of
our work, and I can also assure you that you can count on
our support and our availability to assist you.
I would also like to express our fullest satisfaction
with the work of your predecessor, Mr. Razali Ismail, for
the talent and skill with which he so wonderfully
discharged his duties. And we assure His Excellency
Mr. Kofi Annan, Secretary-General, whose election was
only a just reward for his many years of service to the
United Nations, of the renewed support of the people and
Government of the Central African Republic.
This session is being held at a delicate time in the
history of our Organization, because it is faced with many
different political, economic, social, cultural, legal and
institutional problems which call for the appropriate
reforms.
To renew the United Nations, to turn it into a
dynamic, democratic and effective organization, is a major
challenge for this session, which the Secretary-General
quite rightly described as the Reform Assembly. His
brilliant report presented on 16 July 1997 is perfectly in
tune with the Member States’ expectations, because it not
only highlights the challenges facing us on the threshold of
the first century of a new millennium, but it also, and
above all, puts forward proposals for the longer term.
The United Nations has a very important role to play
in the areas of safeguarding and maintaining international
peace and security and promoting social and economic
development, democracy, human rights and justice. The
Organization must be reformed and strengthening so as to
better confront the new realities of today’s world. The
Central African Republic will make its own modest
contribution to this very important endeavour in close
collaboration with the member States of the Organization
of African Unity and the Non-Aligned Movement.
As regards reforming the Security Council, the
Central African Republic hopes that the Council will be
expanded so as to provide equitable geographical
representation.
But what about the ever-widening gap between three
quarters of humankind and the remainder? What about the
proliferation of armed conflicts against a backdrop of
intolerance, ethnic tension and deadly political
confrontations that jeopardize international peace and
security? Our Organization does not seem to be able to
come to grips with these problems.
And yet, a few years ago, after a series of major
events radically transformed the old post-war order, we
believed that the world was at last poised to move into a
new era because of the ensuing clear-cut improvement in
the international political climate and the new possibilities
for cooperation that emerged. These were supposed to
build confidence among nations and facilitate the quest
for compromise on most of the questions of concern to
the international community.
Regrettably, we were overly optimistic. In reflecting
on the sad realities of the day, I have in mind particularly
the many human lives lost in vain in Algeria and the
thousands of women and children forcibly torn from their
homes and who, in the neighbouring Republic of the
Congo, Burundi, Sierra Leone, Somalia and elsewhere,
are still paying a heavy price for our imperfections, our
contradictions and our intolerance.
I believe that it is time to call upon the international
community and our Organization — which in this
alarmingly serious case seems not to be fulfilling its
primary responsibility for the maintenance of international
peace and security — to tackle resolutely the internal
conflicts that are unfolding within our own States. We
must address these new conflicts, which entail serious
violations of fundamental human rights and which we are
ill-prepared to prevent and manage, because what is at
stake is the very existence of our States, along with the
balance and cohesiveness of the international community.
The Central African Republic had cause to welcome
the convening on 25 September last of the ministerial-
level meeting of the member States of the Security
Council devoted to the situation in Africa. The
4


recommendations emanating from those deliberations should
be translated into reality.
The delegation of the Central African Republic
nonetheless welcomes the fact that significant progress
towards peace has been achieved in Angola, Liberia and
Haiti. But we continue to believe that a great deal of work
remains to be done by the parties concerned to overcome
the obstacles standing in the way of reconciliation and the
restoration of peace in the Middle East, in Afghanistan and
in Cyprus.
Unlike in other regions of the world, where renewed
economic growth is henceforth irreversible, Africa’s lack of
good performance and its economic and social situation
remain a cause for concern in this era of globalization.
However, we are not underestimating the scope and the
complexity of the crucial problems facing the international
community at century’s end. To resolve these problems, a
new type of cooperation is urgently needed so as not to
exclude three quarters of humankind from the march
towards progress and the common weal.
Africa continues to experience immense economic
difficulties because of its lack of control over certain
external factors affecting its development, such as the
collapse in the prices fetched by its commodities, its debt
burden and the inadequacy of its capital flows, which have
prevented it from achieving sustained economic growth and
raising the living standards of its peoples.
Worse yet is the case of the least developed countries,
most of which are located on the African continent and
whose situation remains abysmal notwithstanding the timid
steps forward taken here and there. Though globalization
has given rise to a new social contract, the principle of
partnership and of shared responsibility between the least
developed countries and the international community, with
the goal of reversing socio-economic decline and speeding
up the process of sustained growth and sustainable
development, should guide both sides in their commitment.
Now the question is how to become competitive without the
support of official development assistance, which is
continuing to decline.
As we see it, this alarming situation calls for a
pragmatic approach to cooperation between Africa and its
partners, in particular the international financial and
monetary institutions, which should not lose sight of these
factors in determining modalities for cooperating with the
continent and providing it access to global resources. We
cannot overemphasize the urgent need for a greater sense
of responsibility and for a far stronger commitment on the
part of the entire international community vis-à-vis this
continent, which is foundering economically and socially.
It is this new awareness that will help Africa emerge at
last from the chaos and anarchy that continue to engulf it.
Without economic and social progress, there can be
no talk of peace nor of democracy, because peace,
democracy and development go hand in hand. This is
especially true in the case of the Central African
Republic, long known, owing to its long-standing
commitment to peace, as the Switzerland of Africa. Its
President, Ange-Félix Patassé, rose to the highest office
in the land through free and transparent elections and
daily preached peace and dialogue in the Central African
subregion. Nonetheless, the world was recently witness to
the sad spectacle of the Central African Republic’s being
assailed by what have come to be known as the serial
mutinies of Bangui, simply because of its inability to
consolidate its still fledgling democratic experience
through sustained economic and social development.
The case of the Central African Republic casts light
on the root causes of the wave of violence that is
sweeping our subregion. The mutinies — which,
tragically, lasted a full year and have thrown the entire
country into near-civil war — occurred against the
backdrop of a tribally motivated attempt at regaining
power and as the result of manipulation by outside forces
seeking to put an end to our democratic process. But none
of this would have been possible had it not been for the
very difficult economic and social situation of our
country. The joint impact of a terrible legacy, the free-fall
devaluation of the CFA franc and the chronically meagre
revenues coming into the public treasury had for all
practical purposes created a situation in which the State
could no longer regularly pay its civil servants.
The upshot of this crisis was all but catastrophic
because the damage done by the tragic events of April,
May and November 1996 gravely undermined our
country’s potential for economic and social development.
The technical committee set up to take stock of the
damage concluded that for the first two cases of mutiny
alone, it would cost some 41.9 billion CFA francs to
make up for the losses experienced by the State,
businesses, projects and individuals — not to mention the
cost of the measures needed to help the many victims of
that conflict.
Beyond the necessary mobilization of all our
compatriots — to whom His Excellency Mr. Ange-Félix
5


Patassé, President of the Republic, has issued a powerful
call for the restoration of peace and national unity as a
foundation for the genuine economic recovery of our
country — it is only appropriate for our partners and the
entire international community to stand with us and not
against us. For it is the intention of the Central African
Republic to continue and consolidate the democratic process
to which it is resolutely committed.
And beyond the praiseworthy support of the Office of
the United Nations High Commissioner for Refugees
(UNHCR), my landlocked country must be given the
wherewithal to continue to be — as we already are out of
a sense of moral duty — a land of welcome and hospitality
for Sudanese, Rwandan, Burundian, Congolese and other
brothers and sisters who are paying a heavy price for our
world’s intolerance, ethnic tensions and deadly political
wrangling.
The fact is that it is in adversity that one knows one’s
true friends. Our own adversity has enabled the people of
the Central African Republic to gauge the sympathy and
solidarity they have enjoyed during the most trying times of
their history. On behalf of His Excellency Mr. Ange-Félix
Patassé, President of the Republic and Head of State and of
Government, and of the people of the Central African
Republic, I reiterate our thanks to the entire international
community, and most particularly to France, the Federal
Republic of Germany, the United States of America, Japan,
the United Kingdom of Great Britain and Northern Ireland,
Gabon, Chad, Senegal, Togo, Mali, Burkina Faso, the
United Nations, the Organization of African Unity and the
European Union, for the support and invaluable assistance
they are graciously according us.
I take this opportunity also to convey particular thanks
to all the States members of the Security Council, which on
6 August last unanimously adopted resolution 1125 (1997)
on the Central African Republic. The immediate effect of
that decision was to deter open attempts at destabilization,
and to enable — as it continues to do — the Inter-African
Mission to Monitor the Implementation of the Bangui
Agreements (MISAB) better to ensure peace and security
in the capital and the provinces of the Central African
Republic.
The peace is still fragile and precarious, and on behalf
of the entire people of the Central African Republic we
urgently appeal to the United Nations to enable the mandate
of MISAB to be extended until the Central African
Republic possesses a loyal national army that can guarantee
the survival of our republican institutions.
I wish the Assembly full success in its work on the
basis of the principle of universality which is so dear to
our Organization.
